Case 1:18-cr-00681-WFK Document 294 Filed 10/15/19 Page 1 of 1 PageID #: 9630




                                       CRIMINAL MINUTE ENTRY

BEFORE:                           Magistrate Judge Steven L. Tiscione


DATE:                             October 11, 2019


TIME:                             3:30 P.M.


DOCKET NUMBER:                    CR-18-681 (WFK)


NAME OF CASE:                     USA -v- JEAN BOUSTANI, ET AL.

                                  Moeser
FOR GOVERNMENT:

                                  Schachter, Jackson, Gitner
FOR DEFENDANT(S):

                                  De Kluiver (NWI Management LP)
INTERESTED PARTIES:               Kornobis (Stone Harbor Investment Partners LLP)
                                  English (Morgan Stanley Investment Management)


INTERPRETER:                      N/A

NEXT CONFERENCE:                  See rulings below


COURT REPORTER/FTR:               FTR (3:39 – 5:45)
SEAL THIS ENTRY:                  No

RULINGS FROM TELEPHONE CONFERENCE:

For the reasons discussed on the record, NWI’s Motion to Quash Rule 17 Subpoena [264], Stone Harbor’s Motion
to Quash Rule 17 Subpoena [275], the United States’ Motion to Quash Rule 17 Subpoena to Certain Victims
[277] and Morgan Stanley’s Motion to Quash Rule 17 Subpoena [291] are granted in part and denied in part.

Third party subpoenas are amended as specified at the hearing and parties will attempt to resolve any outstanding
issues regarding compliance with the subpoenas as revised by the Court.

Parties shall advise the Court if any further issues arise concerning the subject subpoenas.
